Explanations of vote
Oral explanations of vote
(PL) Mr President, the cost of food is increasing and will continue to increase and there will be increasing problems with food supply. There are a number of reasons for the fact that there will be food shortages and that there will be more people needing food, and even starving. The first reason is, primarily, the increased population growth in third countries. The second is insufficient production of food and poor distribution. The third is that various interest groups are playing the markets. The fourth is the Common Agricultural Policy, which has resulted in significant reductions in food production in new Member States. Until this policy is changed, until we free food production and our reserves, then this, too, will contribute to food shortages and higher prices. The fifth reason relates to the various natural disasters over which we have no control, but which, unfortunately, result in great losses and complications.
There is a single conclusion: the problem of food is the most important problem, as, after all, it affects biological survival. It requires full solidarity, not just in the European Union, but also in the entire world. For this reason it has my support.
Mr President, I supported the new paragraph to be added after paragraph 12, which calls on the Commission and Member States 'to acknowledge the EU's dependence on imports of vegetable proteins from third countries', with the very important result of establishing, first, 'workable import rules based on GM thresholds' and, secondly, of reducing 'unnecessary delays in the EU GM approval system'.
(PL) Recently we have seen a worrying increase in food prices in world markets. When food prices rise and, in addition, there is a significant increase in energy prices, this causes increased inflation. Politicians and economists are trying to analyse this situation and identify the causes. The following seem to be the main factors: changes in the global economy, including higher energy prices, reduced harvests and the production of biofuels.
Increased demand for food and increased affluence of the inhabitants in fast-growing countries such as India or China have also had an impact on rising food prices. Higher food prices affect both producers and consumers.
Changes in global food markets force us to think seriously about our food security strategy, or perhaps even rethink it entirely. What is most important, however, is to undertake steps aimed at improving the situation on food markets, not just by ad hoc activities, but actions that will lead to long-term stability.
Too little attention has been given to stability in production levels and to maintaining appropriate quantities of reserves, which would limit the effects of fluctuations in production levels caused by climate change or other factors.
(PL) Mr President, as regards the report on the increase in food prices in the European Union, I voted in favour of amendment 21 and against amendment 28. Unfortunately, the voting machine did not react at that point.
I would, however, like to draw attention to the fact that, in a Europe where children are going hungry, it is unacceptable to have production limits and quotas on food production and I would ask the European Commission to consider this issue again. During the parliamentary work there is a report prepared by Mrs Zimmer on poverty in Europe, particularly as regards child poverty, including malnutrition among European children. We should not allow this to happen.
(SK) In 2001 the Council exempted US citizens from the visa requirement. Unfortunately, a comparable exemption does not apply to all EU citizens. The US still maintains the visa requirement for nationals of some Member States (currently Bulgaria, Cyprus, the Czech Republic, Estonia, Greece, Hungary, Latvia, Lithuania, Malta, Poland, Romania and Slovakia). More than 10% of visa applications are rejected. According to the applicants, the process is often based on non-transparent criteria.
On the one hand, there is the rule that since the entry into force of the Amsterdam Treaty in 1999 the Council has been responsible for establishing the rules on EU visa policy. On the other hand, there is the rule that the US conducts only bilateral negotiations for including countries in the visa waiver programme, since this is in accordance with its national legislation and only individual countries - not international communities - may enter this programme.
I welcome the European Parliament's resolution on negotiations between the European Union and the United States, which is the result of intense debates in the European Parliament. I trust that the resolution will banish all doubts about the legitimate efforts of the new Member States to eliminate the differences between the old and new Member States of the European Union.
(PL) Mr President, the principles of solidarity, cooperation and non-discrimination as regards nationality are fundamental to the European Union. The visa policy of the USA and the accompanying requirements have, however, somewhat shaken these principles. Member States are forced into separate negotiations concerning issues that, in large part, fall within the competence of the Community.
The issue of visa restrictions particularly affects the new Member States which, although they themselves do not apply restrictions or other requirements as regards the United States, cannot, as can be seen, count on reciprocity from that country.
This issue is not one that can be resolved individually by each country acting for itself. What is needed here are detailed regulations covering all EU countries. I should point out that if the visa policy of the United States does not change, this will certainly affect transatlantic relations.
(PL) Mr President, the problem of animal disease is growing and there are several reasons for this. The first of these is the increase in the size of farms and the associated concentrations of animals. The second is a lack of measures to combat animal diseases effectively.
We could resolve the first problem by restricting breeding in large farms and herds using legal and administrative means and by introducing a support system for smaller farms, especially family-run farms.
The second undoubtedly depends on the necessary funds being made available from the European Union budget for combating animal diseases. Obviously there are also other very important causes that should not be underestimated, such as: animal transport, unsatisfactory early warning systems, insufficient preventative measures being taken, which includes inoculation.
Mr Wojciechowski's report speaks of these problems and, for this reason, I voted in favour.
(PL) Mr President, I would like to congratulate Mr Wojciechowski both on his report and on the outcome of today's vote. The Commission's initiative regarding a change in the approach to animal health and the previous strategy have shown unequivocally that it is vital to work on improving regulations in this area, to improve coherence with other policies and to increase legislative effectiveness.
The new approach proposed in the strategy will make it possible to minimise the risk of infectious diseases breaking out in animals. I know this problem very well, also in my capacity as a veterinarian. It will also promote growth in the economy, make European farmers and companies more competitive and provide new access to export markets.
What is more, appropriate standards of animal health and safety are a guarantee of proper trade policy within the Community. This policy, which has changed under the influence of a series of severe crises and disease outbreaks that took place over the last few years, has shown that a careful analysis needs to be made of the measures taken to date. I believe that, thanks to this proposal, the European Union will promote science, innovation and research to ensure the provision of better measures for combating animal diseases.
(PL) Mr President, I am sorry to note that, as regards the report of Mr Wojciechowski, the amendment concerning conditions for animal transport did not get through by just ten votes. This shows a lack of sensitivity on our part. I hope that, in the future, this type of document will be corrected.
Written explanations of vote
in writing. - (PT) Due to the delay in implementing the new structural programmes and subsequently the operational programmes presented by Member States, appropriations totalling EUR 3 525 million from the 2007 EU budget for the European Regional Development Fund (ERDF), the European Agricultural Fund for Rural Development (EAFRD) and the European Fisheries Fund (EFF) have not been used.
Part of this amount has already been carried forward to the 2008 budget, but EUR 2 034 million have yet to be used.
This draft amending budget proposes inter alia to carry part of that unused amount forward to the budget currently in force (EUR 772 million), and to carry the remainder forward to subsequent years.
Such delays have serious repercussions in implementing programmes, and it is obviously micro, small and medium-sized enterprises and small-scale and family farms, among other examples, that suffer the consequences most, taking into account furthermore the deterioration in the financial and socioeconomic crisis resulting from neoliberal policies.
What is more, in view of rising food and fuel prices and the downward revision of economic growth in various EU countries, these sums should be used to promote public investment in order to stimulate the economy and bring about an urgent improvement in workers' incomes.
in writing. - (PL) The second amendment that was introduced into the budget for 2008 contains, as usual, several elements that have no logical connection with each other. This is often a characteristic of amending budgets and it makes it more difficult to assess the proposal. The basic issue, however, is the quality of the justification provided as well as the proposal's procedural compliance with the Financial Regulations. It is completely justifiable to include in the 2008 budget unused ERDF, EAFRD and EFF structural funds (totalling EUR 771.6 million), which corresponds with both the wording and the spirit of the Interinstitutional Agreement of 2006, when we anticipated delays in the implementation of the new Financial Perspective. When voting for this budget amendment we can note with some satisfaction that over 500 out of 580 operational programmes for 2007-2013 have already been approved, which means we are passing into the realisation phase in this current seven-year period. The Parliament rapporteur also agrees with the modifications to the framework plans of two agencies, namely the European Medicines Agency and the European Maritime Safety Agency, in accordance with the submission from the European Commission, which constitutes a supplementary part of the initial budget amendment proposal no 2/2008. This kind of supplement is accepted more readily than the tendency to multiply the EU's executive and regulatory agencies.
in writing. - (IT) The strategic attempt to revive European competitiveness, proposed in the Lisbon strategy and reiterated recently at the Competitiveness Council of November 2007, has led the EU to intensify its efforts to enhance European potential for innovation and growth in the face of world competition.
SMEs are the key to a genuine revival of research and development activity because by their very nature they are spurred on towards innovation in their struggle to survive in the marketplace. However, access to R&D activities can sometimes be particularly burdensome in economic and bureaucratic terms.
I therefore endorse this report, which emphasises the need for the EU to apply the 'think small first' principle and to boost the potential for innovation and originality of SMEs, which are still one of the main drivers of the European economy.
I think that a policy to promote small enterprise should incorporate subsidies and essential aid for research: examples of this are the 'Best' programme, which has facilitated an exchange of best practices between SMEs, the CIP and the 7-initiative policy framework. However, I also think it is essential to adopt a series of measures aimed at promoting entrepreneurship, such as reduction of barriers to the internal market, elimination of bureaucratic obstacles and facilitation of bank loans to SMEs.
in writing. - The Fine Gael Delegation in the EPP-ED welcomes Ms Jordan-Cizeli's report on a mid-term review of industrial policy. With regard to paragraph 7 of the report, we acknowledge the right of those Member States who wish to consolidate the European market in defence equipment and improve the global competitiveness of the EU defence industry, on the strict understanding that Ireland's military neutrality (as outlined explicitly in a declaration to the Treaties) is fully respected.
in writing. - (PT) The European Parliament report, following the communication from the European Commission, moreover, overlooks the enormous social impact of existing industries and perpetuates a neoliberal approach that may guarantee high profits for large enterprises but does not ensure employment with rights and improvements in people's quality of life.
While it is true that industry in the EU is responsible for over 80% of private sector R&D expenditure and that its innovative products represent some 73% of EU exports, the report in fact advocates the creation of an open and competitive internal market in services and industry. This is in the interests only of the large economic groups, since it may jeopardise micro, small and medium-sized enterprises and a high percentage of jobs. This in turn may affect the income of workers and many small-scale business people, and therefore their activity as consumers.
Finally, we also disagree with the strengthening of the role of the EU defence sector, even if this may have an impact on expanding the arms industry. Our proposal for progress and social development is consistent with peace rather than war.
in writing. - (PT) I voted in favour of this report because of the importance it attaches to issues that I consider to be fundamental, i.e. the promotion of small and medium-sized enterprises (SMEs) in the European Union.
Since they represent over 90% of European business, SMEs not only have an economic role within the Union but also a social role because of their significant contribution to jobs and growth.
Initiatives such as the European Commission's effort to cut the unnecessary bureaucracy faced by these companies by 25% and the promotion of investment in the quality of human resources and in research are therefore to be welcomed.
The industrial sector in the EU still has great potential for improvement, both in the delivery of research and innovation in business opportunities and in anticipating such opportunities to ensure more rapid adaptation to changes in the market.
Improving the regulatory framework, particularly as regards patents, so as to facilitate access to the internal market and to foster European entrepreneurship are key factors for increasing our industrial competitiveness. In this context it seems to me that the promotion of regional clusters is also very positive.
A prosperous European industry is obviously crucial for achieving the Lisbon goals.
in writing. - (PL) Industrial policy is of considerable importance for the realisation of the objectives of the Lisbon strategy. It should create the framework for the growth of companies, industrial investment, innovation and the creation of new jobs.
I am happy that, in this context, special attention has been paid to the needs of small and medium-sized enterprises, which, after all, constitute 99.8% of the companies in Europe. It is just these companies that most feel the effects of excessive bureaucracy. Calculated on a per capita basis, small companies incur, on average, costs that are ten times higher than those of large companies as regards the responsibilities imposed by legal regulations.
In addition, SMEs can experience greater difficulties than large companies in accessing markets. Let us not forget that it is SMEs, through their innovation and flexibility, that provide a significant boost to economic growth and improvements in the competitiveness of European business. For this reason it is extremely important to develop solutions that will help to reduce administrative burdens, increase SME access to the internal market and public tenders and help them respond to new challenges. The Small Business Charter that has been announced by the Commission is to include these kinds of proposals.
I agree with the rapporteur's view that an improvement in regulatory conditions at European level must be combined with commitment from Member States. Without national steps to reduce the administrative burden it will not be possible to achieve measurable economic benefits.
in writing. - (PL) I have decided to vote against report. This is yet another document that has signed up to the tendency to create institutions that have no sense to them and which take money from the Community's budget. Despite the existence of four structural funds, seven coherence funds, a framework programme and dozens of EU agencies whose only job is to milk the EU's funds, here is another organisation that would most certainly cost the European taxpayer money but, as regards real measures against unemployment or making the lives of employers easier (or at least not making them more difficult), nothing like that is mentioned here.
in writing. - (PT) What happened today in the vote in plenary session was regrettable. The PPE-DE proposed an amendment that questioned and sought to improve the operation of the agreement already reached with the Council and promote knowledge and analysis of national and local labour markets. In terms of the Council's interaction with the European Parliament, the amendment sought to ensure that Parliament would be more closely involved in the operation and control of the agreement.
The approval of the PPE-DE proposal, albeit by a narrow margin, undermined the whole basis of the consensus obtained. Contrary to expectations, therefore, a second reading will be required, which means that the report will be discussed again in the Committee on Employment and Social Affairs, since this is a legislative area subject to the codecision procedure.
Hence our final vote to abstain.
in writing. - The European Training Foundation plays a valuable role in the development of vocational training systems in third countries. I believe that this Parliament should play a full part in the ETF's functioning and have accordingly been able to support the rapporteur's position.
in writing. - (SV) Junilistan sympathises with many parts of the report. We welcome the development of a peaceful and democratic Lebanon and are keen to see the EU Member States contributing actively to the peace process. However, we think that this action should take place within the framework of the independent foreign policies of each Member State, particularly as the political situation in the Lebanon concerns sensitive matters on which the Member State governments extensively disagree. The EU should leave it to the United Nations to deal with matters such as these, instead of trying to compete and develop its own foreign policy. The United Nations is the international organisation which is best equipped to bring about a lasting settlement of the conflict in the Middle East and to deal with the political situation.
in writing. - (PT) Recent developments in the situation in Lebanon cannot be analysed in isolation from the deterioration of the situation in the Middle East, where interference, intervention and military occupation by the United States and its allies are escalating with the aim of establishing control over this strategic region.
Besides whitewashing the Lebanese Government's role in the recent deterioration in the situation in Lebanon, this resolution - whose original proposal was superseded by events - also whitewashes the interference, attempted blockade and pressure exerted by Israel and the USA in this country's internal affairs, examples of which include Israeli military manoeuvres, the stationing of the US Sixth Fleet in the region and the proposed boycott of the Damascus Summit. It should also be noted that at the same time as it glosses over the role of the USA and its allies in the region, the EP majority once again points its finger at Syria and Iran.
The resolution also focuses on political positions whose objective is to meddle in Lebanon's internal affairs, disregarding the fact that the deterioration in the situation in the Middle East is due primarily to Israel's military occupation of Palestinian, Syrian and even Lebanese territory.
in writing. - The situation in Lebanon is preoccupying. The agreement in Doha between the government and opposition leaders has provided the country with an opportunity to hopefully move towards relative peace and stability.
While the vote is yet to be made on the nomination of General Michel Sleiman as president, signs that all sides are prepared to negotiate are encouraging. I believe that the EU should continue to support measures to ensure that we no longer witness the violence and political upheaval suffered by the Lebanese people. I voted in favour of the motion for a resolution.
in writing. - (SV) We have chosen to vote for the resolution, since rising food prices are a problem for the supply of food around the world.
However, we regret that Parliament turns a blind eye to the fact that the EU's protectionist agricultural policy is contributing to a situation in which large parts of the world do not have a viable food production system.
in writing. - (FR) The world food crisis (83% price rise), which is currently reflected in hunger riots in the developing countries, and the fall in the most modest European consumers' purchasing power are, in my view, connected with the following:
the unprecedented stock market speculation on basic food prices, which is exploiting the tensions and the highly volatile agricultural markets in an unacceptable fashion;
the growth in the cultivation of crops for energy purposes, at the expense of essential food crops;
the weaknesses of European development policy;
the fact that export crops have been supported in the developing countries at the expense of food crops and food self-sufficiency, and
the current world trade rules that generate conditions that are particularly unfair to small and medium farmers, especially in the developing countries.
Over and above emergency measures, when we report on the health of the CAP we must redefine the way we intervene on the world markets (infrastructure, intervention stocks, risk management, prospects and economic modelling of price changes, etc.), reconsider the decoupling of aid and globally rethink our agricultural production models to ensure that they are productive and enduring.
in writing. - (PT) I must point out a contradiction between this European Parliament resolution and the proposed revision of the common agricultural policy that the Commissioner responsible for agriculture presented here this week.
It was particularly shocking that the Commissioner should totally disregard the social drama and strong impact of the soaring food prices recorded in recent months - exacerbated by abandonment of the land and the disappearance of many thousands of farms - and push for a cut in the meagre support received by around 70 000 Portuguese smallholders by proposing a minimum threshold while forgetting to indicate a maximum one.
The negative effect of the last CAP reform is well known, particularly the untying of aid from production. It is therefore particularly serious that in the prevailing circumstances the total withdrawal of payments associated with production that still exists has been announced (with the sole exception of suckler cows, goats and sheep). These payments have been transferred to the single payment scheme, at the same time as progress is being made in the gradual dismantling of significant common market organisations and in dismantling the milk quota system, and in withdrawing intervention in areas such as durum wheat, rice and pigmeat, further promoting the abandonment of the land and farming.
in writing. - I voted for this resolution to support particularly paragraphs 16 and 35 that call for the developed world to clamp down on agricultural subsidies.
The call by French agriculture minister, Michel Barnier, for Europe to establish a food security plan and resist further cuts in Europe's agriculture budget is ill-thought out. After serving on the Parliament's Budget Committee for eight years, where I became well-versed in the anomalies of the CAP, I believe such a move would be counterproductive. It would raise world food prices at a time of crisis and do nothing for the long-term health of European agriculture.
France will soon take over the EU Presidency, and a review of the EU budget is overdue. President Sarkozy must grasp the opportunity to begin real reform of the agricultural subsidies within the CAP and allow the EU to fulfil its responsibilities to the developing world.
The UK Government, on the other hand, was right to call for a trade deal to allow poorer countries greater access to developed world markets. This could help the world's 100 million people in poor countries who would otherwise be pushed deeper into poverty. However, more must still be done at EU level.
in writing. - (PT) World economic growth and biofuels policy have created a paradox. Given the level of affluence attained worldwide, it is obscene that many families struggle to get enough to eat. The market is conditioned by unprecedented concentrations of people in urban areas, abandonment of agriculture for the tertiary sector and the use of basic food products in other complex elements of the food chain, such as livestock.
Biofuels have introduced a thief into the countryside and an unexpected guest at the table. Competition between sources of energy and food is orchestrating their prices.
We are facing scarcity, sustainability, safety and ecological problems. Self-sufficiency policies are adopted in response to the disappearance of strategic reserves and wars are feared. Given the restrictions announced on the sale of grain, the size of harvests this year will be crucial. Speculation is such that central banks are drawing attention to the underlying risk of inflation, while in India the negotiation of futures contracts on foodstuffs has been banned.
It is urgent to reverse the situation in favour of farmers, who still do not know what they will harvest, especially the smallest, who are victims of perverse and inconsistent agricultural policies. The technology and the science that previously diverged thus have a new opportunity that we will all benefit from.
in writing. - (PT) Due to pressure from the intensifying worldwide capitalist crisis, the resolution adopted, albeit with limitations, nevertheless represents a condemnation of the consequences of EU agricultural policies, revealing the real and unacceptable objectives of the CAP and of WTO agreements.
The resolution, however, does not attribute responsibility for the extremely serious current situation, and does not draw the proper conclusions from its diagnosis since it does not call into question the policies underlying it, the following being some examples:
It does not make food sovereignty a central issue for ensuring the right to food;
It does not see raising small-scale and family farming incomes as an essential prerequisite for the preservation of agriculture, the rural world and food safety;
It does not seek to ensure that agriculture is withdrawn from the WTO and that agricultural food products cease to be treated as a simple commodity, and does not seek to have the Blair House agreement reviewed;
It does not demand termination of the CAP, no further untying of aid from production, the application of a true ceiling and differentiation in favour of small-scale and family farming, and a fair redistribution between countries and products, promoting the full development of each country's arable and livestock farming.
in writing. - We have entered into a period characterised by food insecurity. Prices have risen dramatically and the demand for food is rising faster than supply. A combination of climatic factors (such as prolonged droughts) and the use of grain in the production of biofuels has further aggravated the situation.
This current state of affairs is particularly worrying in the context of the developing world. In poorer countries such as Haiti, food shortages have already led to incidents of riots and civil unrest. As this resolution points out, the priority of the international community should be to ensure food autonomy and self sufficiency for developing countries.
However, rising food prices do not only affect poorer nations. The EU must now take action in order to stabilise this situation. First and foremost, we should be encouraging our farmers to produce more. Moreover, a more sensible balance regarding the use of grain for food supply and energy production needs to be achieved. A review of the CAP Health Check would be an ideal forum in which to address these issues.
in writing. - (PL) I voted in favour of the resolution on rising food prices in the European Union and in developing countries. This is a problem that affects the whole world. There are many causes for this situation. They include increased demand for food, rising fuel prices, natural disasters (especially droughts), reduced acreage devoted to plants for human or animal consumption (the price of increasing the area of land designated for so-called energy agriculture) and so on. For this reason I would support the UN's proposal for a moratorium on biofuels.
What can also be seen is financial speculation on food markets. Another contributing factor is the issue of the erroneous and unnecessary quotas that restrict agricultural production, for example the milk quotas that place limits on the production of milk and milk products in Poland. Tragic consequences in the poorest countries result in food from our surpluses being given away for free or sold at token prices. This kind of aid is only helpful in times of catastrophes and disasters. Otherwise it completely destroys their farmers, since it is not worth their while either to grow crops or to keep animals. Fast-rising food prices combined with unemployment could also lead to social instability in these countries.
We recently heard of a dramatic event in Afghanistan, where someone sold their daughter in order to be able to keep the rest of their family with the money. We should remember the inflationary effects of rising food prices. Let us hope that they do not set in motion a spiralling and sudden increase in all prices.
in writing. - 850 million people across the world go hungry everyday. This crisis requires swift and effective action from the EU and its Member States. I join the calls for an impact assessment of the role of retailers in the food chain and the Commission and Member States to analyse discrepancies in prices charged by farmers for their produce and those charged by major retailers.
Indeed, this crisis is of a global scale and much needs to be done in developing countries. We should therefore be focusing on helping developing countries in areas such as agriculture, rural development and agribusiness. I voted in favour of the resolution.
in writing. - (FR) At a time of extremely worrying food price surges it is more necessary than ever for the European Parliament to adopt a resolution.
Firstly, the food shortage that is rife in many countries in the world is quite rightly unacceptable. We need to propose emergency measures to bring an end to the famine that is at this very moment afflicting the most vulnerable people in the developing countries. In addition to those emergency measures, which cannot resolve the problem in the long term, the EU must formulate a strategy, in agreement with international organisations such as the World Bank, the IMF, the FAO and the WTO. It must be a basic strategy that tackles all the causes of the crisis: changing food habits in Asia, the rapid rise in the cultivation of biofuels, etc.
Secondly, the worrying rise in the price of the consumer's shopping basket suggests that we should think deeply about reforming the common agricultural policy. At a time when we are taking stock of the health of the CAP, we must put forward concrete proposals on means of halting the inflation we are seeing even within the internal market, as also of ensuring that the EU is self-sufficient in food.
in writing. - When I participated in the election observation mission in Nigeria last April, I came across the shocking fact that Nigeria, once an exporter of agricultural products, had become an importer of food. The demographic situation in the developing countries has increased the demand for food drastically, but ongoing military conflicts, the fight against deadly diseases, such as HIV/AIDS, malaria and tuberculosis as well as ineffective administration have distracted the governments of developing countries from responding to this need.
I supported the European Parliament resolution on rising food prices in the European Union and developing countries and hope that the European Union will continue improving its development policies and engage further in fair international trade.
in writing. - (SV) The resolution on rising food prices in the world could have been a valuable contribution to the current debate on the EU's agricultural policy and its consequences.
Yet the result was a disappointment. In the first part it is noted that the trend is towards increased regulation and renewed stockpiling - despite the fact that the high food prices have for the first time in years made agriculture a truly lucrative sector.
The second part talks about 'the right to food' in the Third World and the importance of prioritising food over fuel production. At the same time, the final result of the voting was scattered on all sides as regards the advantages and disadvantages of biofuels!
Politics consists of conflicts over objectives and the main task of a politician is to strike a balance and rank them in order of priority. This resolution did not achieve that. I therefore abstained.
in writing. - (DE) The rise in food prices absolutely must be halted, otherwise we are heading for serious difficulties. We need multilayered strategies which reinvigorate food production on the one hand by means of measures such as the temporary suspension of set-aside premiums and permit better coordination and distribution of food supplies on the other. The poor countries that are hardest hit by rising prices must be given help to overcome the crisis as quickly as possible in a well-organised and, above all, sustainable manner. Major exporters of agricultural products, such as Argentina and the United States, must act globally in this respect and must not focus solely on their own well-being.
In the debate on biofuels, it must not be forgotten that their production in Europe, where fuel crops are grown on two per cent of all arable land, has an extremely minimal effect on food prices. Biofuels must not be produced at the expense of food, which is why we must make strenuous efforts to promote the production of a second generation of biofuels, based on biomass, which is essentially organic waste that is virtually unusable for any other purpose.
in writing. - (PT) Following the implementation of the US legislative reform that reinforced security requirements under the visa waiver programme, the USA decided to propose separate memoranda of understanding to each Member State in an attempt to divide and rule.
These agreements are unacceptable, not only because they do not respect Community competence in this area, but also because they undermine the principle of fair competition and give rise to unequal treatment between nationals of various Member States where visas are concerned.
I applaud the granting of a mandate to the Commission (under Community competence) to negotiate an agreement between the EU and the USA ensuring uniform treatment and applying the same conditions regarding visa exemption to all EU nationals who wish to enter US territory (as the Union in fact already applies in relation to all US citizens who wish to enter the EU).
These negotiations must be conducted rapidly and in a spirit of European unity, so that in 2009 all Member States will be able to participate in the USA's reformed Visa Waiver Programme.
I believe that the conditions for this to happen, however, will only exist if the bilateral agreements meanwhile entered into are annulled. I therefore await the opinion of the EP legal department, which I hope will confirm this position.
in writing. - The adoption of the 'Motion for a resolution on negotiations between the European Union and the United States with regard to visa exemptions' is welcomed by the EPP-ED.
It marks an important step in coordinating activities of Member States and the European Commission in their negotiations with the United States. It recognises that discrimination of a large group of EU citizens is unacceptable and shows solidarity on the part of those Member States already in the programme with those who still face inconvenient and sometimes demeaning visa application procedures. It draws attention to the fact that reasons for visa refusal are non-transparent. A rapid fall in the rate of refusal in some countries and not others creates suspicions that countries outside visa waiver are not treated on the same terms by the United States.
Representing Poland, a country outside the visa waiver regime, I trust that the resolution will lead to a speedy and satisfactory conclusion of an agreement allowing all EU citizens to travel to the US on the same terms. The EU and Member States have made a concerted effort to resolve the problem. We are hopeful that the United States will meet this initiative with an open and positive response.
in writing. - (PT) We understand from this resolution:
That although the EU has signed reciprocity agreements with several third countries but not with the US - which is why in 2006 the Commission proposed the temporary restoration of the visa requirement for holders of diplomatic and duty/official passports in order to expedite progress towards reciprocity with that country - the Council did not follow up that proposal, which the resolution describes as symbolic.
That the situation became legally complicated when the US reformed its visa waiver regime, based on the so-called war on terror, adding security enhancements (including access to data and information on citizens from third countries) to require other countries wishing to be part of the visa waiver programme to sign a bilateral Memorandum of Understanding and its binding implementing rules.
And that, in the light of the USA's demands, the various EU Member States were divided, ultimately bearing witness to their priorities.
The resolution is part of a damage limitation effort, though in our opinion it does not safeguard principles that we consider to be fundamental, such as State sovereignty and citizens' rights, freedoms and guarantees.
in writing. - (PL) I support the European Parliament resolution concerning visa negotiations with the USA. These should be on behalf of all EU Members. The US government and the governments of those countries that have already embarked on bilateral negotiations should take into account the position of the EU and its competence to sign treaties.
What is needed are clear guidelines for bilateral discussions about travel to the United States without visas, but there are issues that are in the EU's power. What is required here is mutuality. Unfortunately, as regards Poland, which unilaterally removed visa requirements for US citizens as long ago as 15 April 1991, the asymmetry is glaring. I am not convinced by the argument that this is due to the rather high level of refusals to grant visas.
In my opinion these refusals are often the result of arbitrary decisions taken by officials in the American consular service who assume - often it is not clear on what basis - that someone would illegally extend their visit to the USA. Such assumptions are hardly objective and sometimes simply insulting. Also, the exchange rate of the dollar against the zloty no longer supports the argument about illegal work. Today what is important to people are tourist visits, business trips and visits to friends and family. I believe that the United States also lose out with this policy, closing their frontiers to their allies but letting in potential terrorists. How can you develop transatlantic cooperation if there is no trust in your allies? This is not just a rhetorical question. Many of my constituents have mentioned this issue.
in writing. - Europe's citizens have come together to enjoy the benefits of a European Union which can express itself not only in Europe but without. Nowhere is this more obvious than in the treatment of its citizens when travelling abroad. Visas are already not asked for by the USA for many EU countries. Whilst I understand the legitimate right of the USA to make up its own mind on the issue, I feel there is a rational argument in favour of extending this right to all of the EU's citizens. I feel that a properly negotiated agreement with the USA should reflect the non-discrimination approach required by the Parliament.
in writing. - (RO) I voted for the European Parliament resolution on negotiations between the European Union and the United States with regard to the Visa Waiver Program.
I voted for the oral amendment proposed by the socialist Member of Parliament Lambrinidis, because he requests the exclusion of any form of direct or indirect discrimination among European citizens, including based on nationality. Thus, attention is called on the consequences of the lack of coordination between the Community institutions and Member States, in international negotiations.
I also voted for amendment 8, orally amended by our colleague Gacek. The new text expresses the European Parliament's dissatisfaction with the existent situation in which only the citizens of 12 Member States, such as Romania, are not exempted from visa for the United States of America.
I voted for amendment 1 submitted by the Group of European Socialists, which requests the Commission to guarantee, under the principle of loyal cooperation, equal treatment for all Member States citizens as regards the visa waiver. I voted for amendment 2 submitted by the Group of European Socialists because it states that, at the meeting of 13 March 2008 of the Ministerial Troika on Justice and Home Affairs, the US admitted the Community's competence to negotiate an international agreement on visa policy.
in writing. - (PT) I voted for the joint motion for a resolution on Burma because the dramatic situation in the country makes it essential to restore democracy and ensure respect for human rights as a matter of urgency.
I regret the Burmese authorities' conduct in response to the cyclone that devastated the country, causing thousands of deaths and displacements, and I strongly condemn the response to this tragedy by the Burmese regime, which has prevented humanitarian aid teams from getting in and has refused assistance for victims.
in writing. - (SV) The humanitarian disaster which has occurred in Burma is an enormous tragedy, and Junilistan agrees that the handling of the situation by the Burmese Government has been beneath all criticism. Aid must reach the hundreds of thousands of stricken people. That is priority number one. We therefore strongly sympathise with the resolution in its criticism of the Burmese Government, which has put its own power above the survival of the country's people. On the other hand, it is not the job of the EU to condemn and exhort other countries to put pressure on Burma to open its borders. It is also not up to the EU to call on the International Criminal Court to prosecute the Government of Burma. It is the international community which should deal with these crucial questions of international law through the United Nations. Unfortunately there is a tendency in the EU to exploit disasters in order to advance its own position in the foreign policy area.
in writing. - (PT) We would like to express our sincere condolences to the victims of the cyclone on 2 and 3 May that affected various regions of Myanmar (Burma).
We firmly believe that every diplomatic effort must be made, particularly within the framework of the UN Agencies, to provide urgent help and support to the victims, to try to minimise the number of deaths, to respond to the problems faced by the people and to begin reconstruction work on the enormous amount of infrastructure that has been destroyed, in cooperation with the Burmese authorities, as the resolution in fact stresses.
However, we disagree with initiatives which, based on so-called humanitarian intervention, will continue to obstruct and call into question the effort currently being made by the UN Agencies, by ASEAN and by various countries in the region to find solutions to help to overcome the current obstacles and to minimise the suffering of the people affected.
These initiatives, which unacceptably exploit the dramatic situation of thousands and thousands of human beings, seek primarily to use the humanitarian catastrophe for political purposes and as an opportunity to achieve geostrategic objectives, ultimately compromising the pressing humanitarian aid which they claim is so urgent and necessary. In essence, this fosters situations that may add the tragedy of war to the natural tragedy.
in writing. - I fully support the resolution dealing with the tragic situation in Burma. The original natural disaster of the cyclone has now been overtaken by the man-made disaster created by the Burmese Government's response. The Burmese Government has a moral and legal duty towards its citizens and must allow international aid in to prevent the situation becoming even more serious.
in writing. - The tragic situation in Burma demands urgent attention. In so far rejecting international aid, the Burmese regime has proven their disregard for the seriousness of the situation at hand. For the victims of Cyclone Nargis, this is not an issue of politics, but of survival. I join my colleagues in urging the military regime to accept offers of assistance from the international community.
Indeed, our Asian partners also have a role to play in putting pressure on the regime in Rangoon. I reiterate my view that, in encouraging other ASEAN countries to reconsider Burma's membership, Rangoon would encounter strong pressure to finally acknowledge the rights and freedoms that its population have been, and are still, crying out for. I join my colleagues in voting in favour of this motion.
in writing. - (IT) Mr President, I would like to acknowledge the Commission's swift response to the emergency following the earthquake on 12 May. According to the newspapers, factories, schools and houses collapsed, in certain areas the earthquake destroyed 80% of buildings, in some towns school buildings collapsed, burying the students inside, and, unfortunately, chemical factories have dispersed tonnes of pollutants into the ground.
This time we are managing to follow this devastation, in all its harsh reality, in the press and through the statements of the Chinese authorities - who appear to be holding nothing back. It is noteworthy that on this occasion, in marked contrast to the madness of the nearby Burmese regime, China is showing an openness to assistance and international aid. As the Commissioner has stated on several occasions, Europe must pursue its humanitarian action in the devastated province of Sichuan.
in writing. - (SV) Aid and money for the people in China who have been hit by this natural disaster are a must in dealing with this tragic situation. But the Member States themselves can offer such aid directly to the stricken region. Aid does not have to go via the EU. Other international organisations are better equipped to coordinate humanitarian aid. The United Nations, with its long experience and global reach, is an obvious example of such organisations. We consider that this resolution is yet another attempt by the EU to pursue foreign policy and to make use of a disaster in order to take a further step towards a federal state which engages in foreign policy.
in writing. - (PT) We express our sincere condolences to the victims of the earthquake that struck various provinces and autonomous regions of the People's Republic of China on 12 May, and our solidarity with the people of China, who have shown such courage and mutual support in this time of suffering.
As has been pointed out, the Chinese authorities have very quickly and efficiently begun the urgent task of providing relief and support to the victims, seeking to minimise the number of deaths, respond to the problems faced by the people and begin rebuilding the huge amount of infrastructure that has been destroyed.
Hence the need for the various Member States and the EU rapidly to provide resources and emergency aid that will contribute towards the Chinese authorities' huge effort to help the people affected by the earthquake.
in writing. - I join my colleagues in saluting China's efforts in helping its people following the earthquake in Sichuan province. What we are seeing with China is an example to other states in the region faced with the massive destruction caused by such natural disasters.
I also agree that the EU should be actively helping China with reconstruction efforts. I voted in support of the resolution.
I voted in favour of the European Parliament's resolution on the natural disaster in China. Earthquakes are catastrophic events that claim very many lives and cause huge damage to property.
The Chinese earthquake, which had a magnitude of 7.8, has shocked people all over the world. This devastating quake has claimed a large number of victims and has created extremely difficult conditions for those who have been affected by it, especially in Sichuan Province. I would like to express my deepest sympathy and solidarity with the Chinese people and with the great many victims of this tragedy.
We welcome the fact that the Chinese authorities reacted swiftly to the disaster by providing emergency relief measures. It should be noted that China was also willing to accept offers of aid from external sources. Moreover, it is gratifying to see that the Chinese and foreign media were allowed to transmit detailed and accurate information on the disaster.
According to my estimates, the EU has already provided more than EUR 10 million in aid. However, China needs the practical experience of Europeans in this field even more than it needs financial aid. The emergency relief measures provided for the civilian population must therefore include tried and tested practices for reducing the impact of events of this kind. The EU has to make available the knowledge it has acquired from seismology research so as to help identify the reasons for the inadequate structural stability of buildings. The earthquake region of Sichuan must be converted into an open-air laboratory where potential solutions can be tested out and the findings used for the reconstruction of that province.
in writing. - (SV) A ban on this type of weapon must be implemented on a global basis, through the United Nations, and at the instigation of nation states, not by the European Parliament. We are opposed to a common European security policy which will lead to a United States of Europe. We have therefore voted against the resolution.
in writing. - (PT) Being fully aware of the retrospective nature of the resolution, we voted in favour, mainly because of the content of paragraphs 7 and 8, which:
Reiterate the call for all EU Member States and NATO countries to impose a ban on the use of depleted uranium, to redouble efforts to achieve a complete ban and systematically to halt production and procurement of this type of weaponry;
Call on the Member States and the Council to take the lead in working towards an international treaty to establish a ban on the development, production, stockpiling, transfer, testing and use of uranium weapons as well as the destruction or recycling of existing stocks (even though the EP has unacceptably set conditions on that requirement).
However, we must stress that the majority in the EP has avoided attributing responsibility for the use of depleted uranium for military purposes. In other words, it seeks to whitewash the crimes committed by NATO and the USA and its allies in Kosovo, Afghanistan and Iraq (where furthermore, besides depleted uranium weapons, fragmentation or white phosphorus bombs have also been used).
in writing. - I fully support calls for the establishment of an international treaty to ban depleted uranium weapons. The use of these weapons causes fatal diseases amongst both military personnel and the civilian population. The EU has a moral duty to take a lead on this issue and work towards the total elimination of these weapons.
in writing. - EU Member States and the Council must take the lead in negotiating an international treaty aimed at introducing a ban on the development, production, stockpiling, transfer, testing and use of uranium weapons.
Indeed, I feel that the treaty must not stop there. States must not be given the opportunity to continue using old stocks of these weapons whose impact on health and the environment remains, in my view, uncertain. Existing stocks must be destroyed or recycled. I voted in favour of this resolution.
in writing. - (PT) This resolution gives continuity to the REACH process, which we abstained from because we felt that it did not meet the legitimate rights and concerns of consumers and of small and medium-sized enterprises, and did not protect workers or the environment. We believe that the necessary balance between protecting workers' health, protecting the environment and developing industry was not completely struck because consumer rights were not properly guaranteed, since workers' rights to information and health were restricted. Neither did it take proper account of micro and SMEs - since it inevitably increased the cost of registering substances without providing appropriate support - or even of the large enterprises that have now expressed their wish to replace hazardous chemicals.
Reference is now made to the measures to streamline and speed up the Commission's internal procedures for the validation and regulatory acceptance of new alternative test methods, in which the Commission will provide for a more transparent process involving consultation of all stakeholders in the run-up to any proposal for an Adaptation to Technical Progress of the Test Methods Regulation. We maintained the same position, in the expectation that there would in effect be more transparency.
in writing. - (FR) I supported the Wojciechowski report on a new animal health strategy. As an elected Member from the Massif central-Centre district, I am especially worried about the current spread of the epizootic disease of ovine catarrhal fever, which is very serious in terms of duration, propagation, the spread of the various serotypes of the disease in areas that had until then been disease-free and the serious socio-economic effects of restricting animal movements and trade. I think the Commission should formulate an animal health action plan to improve its ability to react to such serious animal epizootic diseases by financing research, compensating for losses, giving advances on payments, etc.
I voted against Amendment 12, concerning the fact that transporting live animals over long distances is likely to increase the risks and that animals intended for slaughter should not be transported for more than nine hours. Conversely, I voted for Amendment 3, to the effect that the quality of transport is more important to animal well-being than its duration. There is a stringent, specific regulation on this matter and we would be well advised to monitor its implementation.
in writing. - (PT) We believe the report presents a range of positive measures that must be built upon and which the Commission should take forward, in particular:
the need for a substantial Community contribution in respect of major diseases in order to ensure equal treatment and opportunities where these are beyond the resources of the countries and producers concerned;
acknowledgement that EU producers face higher costs due to the higher EU standards in place and that they must be protected from imported animal products produced subject to lower standards;
the need for the Commission to help farmers cope with the high costs incurred through the procurement of the equipment required to register animals.
We still have some criticisms, particularly in the area of public funding, which must be stepped up to avoid the establishment of private insurance to remedy losses due to disease eradication. We cannot agree with the possibility of farmers being given total responsibility for eradicating diseases by paying for private insurance.
in writing. - (PT) I support the animal health strategy for 2007-2013, proposed by the European Commission, since I believe the debate among European institutions must be initiated rapidly with a view to drafting future legislative proposals.
Action at European level must be prioritised, a modern animal health framework must be created, and prevention, monitoring and scientific research must be enhanced.
I therefore approve the Wojciechowski report, though I must stress as regards restrictions on the transport of animals for slaughter that I am against any type of additional imposition, since existing legislation already contains sufficient provisions to minimise animal suffering.
in writing. - (SV) This report deals with a very important issue. But, as usual, the Committee on Agriculture and Rural Development proposes increased appropriations from the EU for agriculture in various contexts. We are therefore obliged to vote against the report as a whole, although in principle we are in favour of measures to promote better animal health in the Union.
in writing. - I voted against paragraph 52 of the Wojciechowski report which gives support for the principle of electronic tagging. Proposals in this area have not been proportionate and the Commission must rethink its strategy. Sheep farming plays a vital role in many parts of rural Scotland and the EU must act in such a way as to protect these rural economies, not impose additional burdens on sheep farmers.
in writing. - (FR) I voted in favour of the report on a new Animal Health Strategy for the EU because I am strongly in favour of sustainable agriculture and I can only endorse any policy measure or practice that seeks to promote it.
The health and wellbeing of farm animals are essential in order to ensure public health through the production of healthy food. Animal health is closely linked to human health, owing to the possibility of direct or indirect transmission of certain diseases.
Extremely high stocking densities in intensive farming systems may increase the risk of disease spread and hamper disease control. Although I agree that we must promote measures to ensure biological security on farms, we must also ensure that we do not gold-plate the eco-conditionality criteria.
Nevertheless, I deplore the fact that the Commission Communication does not place greater value on veterinary experts, who, in my view, are the best placed to implement an effective strategy for the protection of animal health.
in writing. - I welcome Janus Wojciechowski's report. The report incorporates measures aimed at improving food safety as well as animal health. There have been some calls from our SNP and Conservative colleagues to vote against the mandatory introduction of electronic and DNA-based genetic identification and registration of animals at EU-Level.
In a time when the threat of outbreaks of new and existing animal diseases is acute and expected to be more so due to climate change, it appears sensible to have a secure and robust animal movement system with such identification and registration methods. These views are reflected in the way I voted.
in writing. - (FR) After heated debate and a large number of amendments tabled in the Committee on Agriculture and Rural Development, the Wojciechowski report, as adopted, proposes substantial changes to the Commission's proposals. These changes imbue the report with a strong sense of balance and provide an opportunity effectively to amend and improve the legal framework for animal health in the European Union.
Concerning the issue of high stocking densities in intensive farming systems, the Agriculture Committee's vote has moderated the rapporteur's initial position by recognising that these may prove problematic where inadequate disease control measures are practised.
In addition, the amendment tabled in plenary on behalf of the PPE-DE concerning long-distance animal transport should enable the EU to limit the unnecessary suffering of animals intended for slaughter, whilst maintaining excellent sanitary conditions.
The remaining measures proposed in the report, particularly to promote the use of emergency vaccination, to give farmers a greater sense of responsibility and to shed light on the role of all the players in the funding of the future strategy, are a step in the right direction and are an appropriate means of strengthening EU legislation on animal health.
in writing. - I welcome this report, which highlights the needs for high animal health status in the EU, which can only be achieved by an EU action plan. In relation to animal transport, we must only make legislation in this area based on scientific findings. Attempts to specify journey times are narrow and ill-focused. Attention must be paid to ensuring compliance with existing transport regulations. Quality of transportation, not duration is critical. This is why I welcome the exclusion from this report of a specific journey time. Lastly, the EU must insist that our animal health and welfare standards are accepted internationally and that these concerns are taken into account at the WTO.
in writing. - This issue is of vital concern for many millions of Europe's citizens, particularly in the south-east of England. The most controversial issue has been the transportation of animals which is a function of this report.
I welcome any impetus which can be given to improving animal welfare during the process of transportation. Of course, an element of this is that veterinary surgeons are properly resourced in carrying out checks and can be certain of an enhanced Veterinary Fund to rely on for this activity.
Similarly, those farmers who deal with livestock transportation should benefit from insurance instruments which protect them for indirect losses.
in writing. - (PT) The implementation of the Aarhus Convention has been discussed since its entry into force on 30 October 2001. Since most of the 35 parties to the Convention are European Union Member States, they have special responsibilities in establishing the mechanisms necessary to implement it.
It is just as important to guarantee specific provisions - like rights already provided for in the Convention - that improve regional and global public participation in other conventions and treaties that address environment-related issues.
Parliament and the Council have now adopted three legislative instruments to implement the Aarhus Convention, but difficulties remain. Thus although some aspects of the EP resolution are not very clear, in general we support it because we believe it is important to contribute to the creation of universal conditions for access to justice and to processes involving environmental issues.
We therefore hope that some positive steps will be made in the process in this third session of the Meeting of the Parties, to be held in Riga, Latvia, from 11 to 13 June 2008.
in writing. - (SV) Junilistan supports the Aarhus Convention, but we think that the national parliaments should determine their various positions on their own account during the conference on the Aarhus Convention in Riga.
The Member States which have not ratified the Aarhus Convention must of course decide for themselves whether they want to ratify or not. In our view it is not for the European Parliament to make recommendations on the matter.
in writing. - (FI) I have been actively involved in the Aarhus Convention since 2000, when we discussed its first pillar, the right of citizens to information on the environment, and soon after that the second pillar, opportunities for public participation in decision-making. When I met local environment activists in Kazakhstan, what seemed obvious in the West took on a new dimension from my standpoint.
The Aarhus Convention is a major achievement in the aim to improve public participation and access to information rights and is a component in any successful system of democracy, and that is why I well understand Parliament's position in which also the missing element, the right of the public to appeal, should be restored. I can sympathise, however, with the Council when it says it fears that citizens' rights could be abused when it comes to lodging an appeal in order to slow down projects or establish a level playing field for fund-raising campaigns staged by organisations. The Council is right to be worried about this exploitation of democracy. It is important, however, that the issue should be raised once again: the world and our society are changing all the time, and political decisions must stand up to present-day scrutiny.
It is for this very reason that I like the paragraph in our resolution in preparation for the meeting which states that there is a desire to extend the Aarhus Convention to apply to all the principles of sustainable development. This way the criteria for sustainable development are met thanks to the Convention's principles regarding openness, the chance for participation, and accountability. This is actually the idea behind the Aarhus Convention: it will generate a wide-ranging and proactive way of thinking about the environment, especially amongst the public, so creating new opportunities for improving existing practices. The Riga meeting will be a splendid opportunity for an interim evaluation of the Convention, and I am convinced that this is the way to go.
in writing. - (IT) Mr President, the Aarhus Convention recognises that every person has the right to live in an environment adequate to his or her health and wellbeing and has a duty to protect the environment, also that in pursuance of that right and in order to fulfil that duty citizens must have access to information, be able to participate in decision-making, and have access to justice in environmental matters.
Article l of the Convention states that each Party to the Convention shall guarantee the rights of access to information and public participation in decision-making. Greater involvement in this process on the part of national and European institutions which represent citizens is of vital importance, both in order to obtain full access to information on environmental matters and, in particular, so as to be able to ensure that the information provided is above all correct. Contradictory theories abound, with greater or lesser scientific foundation. It is necessary to lay down rules to prevent alarmist and sometimes exaggerated pronouncements and to make environmental protection a duty for everyone, both citizens and institutions.
On behalf of the UEN Group, which will vote in favour of the resolution, I would like to underline the need for the European Union delegation attending the Meeting of the Parties to the Convention, scheduled for 11 to 13 June 2008, to have as broad a representation as possible from this Parliament.
in writing. - (PT) Some aspects of the resolution are more important than others.
Due to their structural importance, some policies condition all the others. The following is an example.
By not calling the Economic Partnership Agreements (EPA) into question, merely referring to the need not to make development aid available only to countries that accept greater liberalisation of their markets, every positive aspect that might arise out of such aid has been abandoned.
EPAs set conditions on the sovereignty of countries, impose a model that favours EU multinationals, and make the production of countries conditional not on the many particular needs of their people but, on the contrary, on the requirements of an increasingly liberalised market.
Therefore, considering it positive that military expenditure should be excluded from the scope of development aid, that effective resources should be devoted to developing and improving public services, that the diversion of aid towards objectives that have nothing at all to do with development should be ceased once and for all, these measures will only be effective if at the same time we reject the liberalisation of trade and the instruments of domination and interference set out in the EPAs.
Only by overcoming this contradiction will it be possible to establish aid that expresses true solidarity and that respects national sovereignty.
in writing. - I believe that much can still be done in order to enhance the effectiveness of aid from the EU and its member states, and the report by Johan van Hecke encompasses important insights. However, I would like to underline that I do not support the phrasing in paragraph 1 stating that the EU should speak with one voice and more harmonisation is necessary.
in writing. - (ES) I voted in favour of the report on effectiveness although I do not agree with all of it. First, because Member States do not keep their word, which means that all the work carried out by European institutions ends up being worthless. Moreover, the report does not show clearly how Member States commit themselves to one role (supporters of partner countries in the implementation of aid) but really perform another (funding only those initiatives that are priorities for their own economies), without paying attention to the social and economic development of the partner countries (orphans).
Second, because more effectiveness and transparency is requested when discussing the funding of projects. Of course we want effectiveness. However, transparency means more audits, more consultations, more controls - in brief, more waste of time and money on bureaucracy, and this slows down rather than facilitates the work of MANY people. Transparency therefore reduces effectiveness. I would like to see transparency being used as a tool to achieve effectiveness and that the latter always prevails.
in writing. - I welcome Mr Van Hecke's follow-up to the Paris Declaration of 2005 on Aid Effectiveness. The aid system must remain true to its primary goal of reducing poverty. Indeed, for aid to be effective it must make use of local systems and fully engage with the recipient.
I also support the call for the Commission and EU Member States to make significant efforts in meeting the objective outlined in the Millennium Development Goals to devote 0.7% of Europe's GNP to public development aid by 2015. I believe that the report reflects these views and I voted in favour.
in writing. - (PL) The Paris Declaration of 2005 established an international aid effectiveness programme based, primarily, on eliminating poverty. The document contains specific obligations that are aimed at increasing aid effectiveness on the basis of international cooperation. It would appear that this will be effective aid in the full meaning of these words and that those who require this aid will receive it and will not have to pay for it.
Unfortunately it does happen that persons receiving 'aid' have to pay for it. In many cases this is an instrument to make the weak economically dependent on the strong, and the poor dependent on the rich. At the beginning of the sixties an Indian who saw the 'aid' being provided by developed countries to his own country said at a meeting of the World Food Organisation 'for the love of God, stop helping us'. I believe that this time things will be different.
Mr President, I would do almost anything to serve this Parliament, but even I have limits. I almost reached my limit yesterday evening when I put the Aarhus Convention debate ahead of asparagus consumption on the famous asparagus evening. I 'deserted before dessert', only to find the debate had been cancelled. My question is, are we allowed to attach our unused speeches to the minutes of the session, since the answer from the Commissioner is there anyway?